 Case 2:18-cv-00330-JRG Document 36 Filed 01/24/19 Page 1 of 7 PageID #: 288



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

KARAMELION LLC,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §
                                                  §
                                                  §
ADT LLC,                                          §   CIVIL ACTION NO. 2:18-CV-00330-JRG
                                                  §   (Lead Case)
                                                  §
AT&T DIGITAL LIFE, INC.,                          §   CIVIL ACTION NO. 2:18-CV-00331-JRG
                                                  §
                Defendants.                       §

                              ORDER ON PROTECTIVE ORDER

       Before the Court is the Parties’ Opposed Motion for Entry of Stipulated Protective Order

(Dkt. No. 31) (“the Motion”). The Court GRANTS-IN-PART and DENIES-IN-PART the

Motion, and separately enters the resulting Protective Order as follows:

                                 I.      LEGAL STANDARD

       Federal Rule of Civil Procedure 26 provides that:

       [a] party or any person from whom discovery is sought may move for a protective order in
       the court where the action is pending. . . [t]he court may, for good cause, issue an order to
       protect a party or person from annoyance, embarrassment, oppression, or undue burden or
       expense, including one or more of the following:

               (A) forbidding the disclosure or discovery;

               (B) specifying terms, including time and place, for the disclosure or discovery;

               (C) prescribing a discovery method other than the one selected by the party seeking
               discovery;

               (D) forbidding inquiry into certain matters, or limiting the scope of disclosure or
               discovery to certain matters;

               (E) designating the persons who may be present while the discovery is conducted;
 Case 2:18-cv-00330-JRG Document 36 Filed 01/24/19 Page 2 of 7 PageID #: 289



                (F) requiring that a deposition be sealed and opened only on court order;

                (G) requiring that a trade secret or other confidential research, development, or
                commercial information not be revealed or be revealed only in a specified way; and

                (H) requiring that the parties simultaneously file specified documents or
                information in sealed envelopes, to be opened as the court directs.

Fed. R. Civ. P. 26(c). “As a general proposition, a district court can exercise its sound discretion

in determining how far to restrict discovery; and, in particular, the decision whether to grant or

deny a request for a protective order is entrusted to the district court’s sound discretion.” Nguyen

v. Excel Corp., 197 F.3d 200, 209 n.27 (5th Cir. 1999) (internal citations omitted).

                                      II.     DISCUSSION

            A. Section I.H.2.a – Contents of the Source Code Room

        Plaintiff “requests that the source code room have a landline telephone restricted to only

calling outside counsel, and the Producing Party may request to initiate any call to ensure that the

call is only made to outside counsel but shall not otherwise listen in on the phone call.” (Dkt. No.

31 at 2.) Plaintiff asserts such a landline is necessary because the proposed Protective Order does

not permit there to be any outside electronic devices in the source code room; accordingly, the

source code expert can only communicate with outside counsel if the expert takes notes, leaves the

source code room with the notes, and discusses the source code and notes with outside counsel in

a different location. (Id.)

        Defendants counter-propose that either: (1) Defendant be permitted to place someone

inside the room to listen to any phone calls on the proposed landline; or (2) a landline not be

permitted in the source code room. (Id. at 3.) Defendants argue that being able to listen to any

conversation with outside counsel in the source code room is necessary to prevent Plaintiff’s

reviewer from “read[ing] vast swaths of Defendants’ highly confidential source code over the

phone.” (Id.)

                                                 2
 Case 2:18-cv-00330-JRG Document 36 Filed 01/24/19 Page 3 of 7 PageID #: 290



       The Court finds that permitting Defendants to listen to Plaintiff’s expert’s protected

discussions with counsel would almost certainly be an impermissible violation of privilege. Even

if such actions did not violate privilege, the Court finds that nothing in Defendants’ proposed

language permits any person, whether a representative of Defendant or a third-party, from listening

to Plaintiff’s expert’s communications. (See Comparison of Disputed Language, Dkt. No. 31-3 at

2 (Defendants’ proposing only that “The Review Computers shall be located in a temperature-

controlled room with a telephone (‘dedicated landline’) that can be restricted to only calling outside

counsel”); Defendants’ Proposed Protective Order, Dkt. No. 31-2 at 11 (agreeing that “The

Producing Party may visually monitor the activities of the Receiving Party’s representative(s)

during any Source Code review, but only to ensure that there is no unauthorized recording,

copying, or transmission of the Source Code; the Producing Party may not monitor what code is

being reviewed by the Receiving Party’s representative(s) and no provision in this section gives

the Producing Party the right to inspect or review any notes and/or other work product of the

Receiving Party – and nothing herein shall be construed to make such notes discoverable absent a

waiver of attorney-client, work product, or other privilege”).)

       The Court is not aware of, and neither Party has identified, any other protective order where

the source code reviewer was permitted a landline telephone in the source code room. While it

may be inconvenient for the source code expert to leave the source code room to confer with

counsel, the Court understands that such actions are the typical procedure in cases involving source

code. Neither Party has presented a reason for the Court to deviate from such standard practices.

Accordingly, the Court DENIES the request for a landline phone in the source code room and

STRIKES the disputed language pertaining to such a request.




                                                  3
 Case 2:18-cv-00330-JRG Document 36 Filed 01/24/19 Page 4 of 7 PageID #: 291



           B. Section I.H.2.c – Alleged Breach of Copying Source Code Into Notes

       The disputed portion of Section I.H.2.c addresses the protocol if Defendants believe that

Plaintiff’s source code expert has copied “too much source code into notes.” (Dkt. No. 31 at 3.)

Plaintiff proposes that Defendants be required to notify Plaintiff’s outside counsel, who can then

verify whether there has been any violation. (Id.) Defendants propose that Defendants be able to

seize the allegedly violative notes, place them in a sealed envelope, and then either the Parties or

the Court will determine whether any violation has occurred. (Id. at 4.)

       The Court finds that neither proposal is satisfactory. In the event of a violation of the source

code limits, the proper procedure is for the Producing Party to move the Court for an order to show

cause as to why the receiving party should not be sanctioned. The Court may then review any

evidence, including allegedly violative notes, and determine whether a violation occurred. To

permit otherwise would encourage parties to engage in gamesmanship by creating disputes while

the source code experts are attempting to work.

       As the Court’s sample protective order does not expressly contain such a “good cause”

provision and neither Party has shown why such a provision should be added, the Court DENIES

the request to enter such a provision and STRIKES the proposed language containing such

request.

           C. Section I.H.2.d – Source Code Print Limits

       Plaintiff argues that the appropriate limit to source code should be 400 pages per build.

Plaintiff argues that source code can be tens or hundreds of thousands of pages and Plaintiff does

not know how much source code Defendants will produce. (Dkt. No. 31 at 5.)

       Defendants argue that Plaintiff has failed to explain why more than 250 pages of source

code are necessary. (Id.) Defendants note that the agreed portion of the proposed Protective Order



                                                  4
 Case 2:18-cv-00330-JRG Document 36 Filed 01/24/19 Page 5 of 7 PageID #: 292



provides that Plaintiff may request additional pages and Defendants “may not unreasonably

withhold approval of such a request.” (Id.)

       The Court REJECTS both Parties’ proposals and finds that 400 pages of printed source

code should be sufficient for Plaintiff to analyze Defendants’ systems. Should Plaintiff need

additional pages, Plaintiff may request additional page limits from Defendants or, should

Defendants believe that such request is unreasonable, move the Court for such additional page

limits as are necessary.

           D. Section II.A – Duration of Prosecution Bar

       Plaintiff argues that a 1-year prosecution bar is sufficient because the proposed bar includes

not only the mesh networks at issue here, “but also includes multi-hop technology, smart home

appliances, and home monitoring.” (Dkt. No. 31 at 5.) Accordingly, a “1-year bar is sufficient to

protect Defendants [and a]ny longer period is unreasonably restricting the practice of law.” (Id. at

6.)

       Defendants argue that a 3-year prosecution bar is reasonable here in order to balance

Defendants’ “concern of protecting its confidential information and [P]laintiff’s concern of

efficiently innovating and prosecuting patents.” (Id. (citing E-Contact Techs., LLC v. Apple, Inc.,

No. 1:11-cv-426, 2012 U.S. Dist. LEXIS 190475, at *9 (E.D. Tex. June 19, 2012)).) Defendants

assert that Plaintiff’s “acquir[e] and assert[]” strategy justifies a 3-year prosecution bar.

       The Court notes that Plaintiff failed to provide any case asserting that a prosecution bar in

excess of one year constitutes the “unreasonabl[e] restrict[ion of] the practice of law.” (Id.)

Balancing the rights of the Defendants to protect their confidential information against the

Plaintiff’s right to innovate, the Court finds that the quantity and sensitivity of Defendants’

confidential and proprietary information indicates that an upward departure of the standard 1-year



                                                   5
 Case 2:18-cv-00330-JRG Document 36 Filed 01/24/19 Page 6 of 7 PageID #: 293



prosecution bar is justified. Accordingly, the Court REJECTS both Parties’ proposals and finds

that the Protective Order should contain a 2-year prosecution bar.

           E. Section II.C – Scope of Prosecution Bar

       Plaintiff requests the Court’s standard prosecution bar, limited to the

        [P]reparation or prosecution of patent applications relating to mesh networks,
       multi-hop technology, smart home appliances, or home monitoring or advising or
       counseling clients regarding the same, including but not limited to providing any
       advice, counseling, preparing, prosecuting, editing, amending and/or drafting of
       claims, or communication with a domestic or foreign patent office for the purpose
       of allowance of any claims, for any patent application, reexamination or reissue
       application before any domestic or foreign patent office.

(Comparison of Disputed Language, Dkt. No. 31-3 at 9.) Plaintiff argues that such a provision is

sufficient to prevent Plaintiff from drafting or amending patent claims to cover confidential

information. (Dkt. No. 31 at 6.)

       Defendants argue that such a provision is insufficient because Plaintiff is a non-practicing

entity. Defendants assert that Plaintiff’s attorneys “will obtain Defendants’ confidential

information, learn how Defendants’ proprietary systems operate, and advise [Plaintiff] on which

patents to acquire for future assertion campaigns against Defendants,” thus defeating the

“fundamental purpose of the Protective Order, which is to ensure ‘that designated confidential

information may be used only for the purpose of the current litigation.’” (Id. (quoting In re

Deutsche Bank Tr. Co. Ams., 605 F.3d 1373, 1378 (Fed. Cir. 2010)).)

       The Court is not persuaded that an acquisition bar is needed in this case. Defendants’

argument functionally amounts to a request that acquisition bars be imposed in all cases where the

plaintiff is a non-practicing entity or otherwise acquires patents. However, being a non-practicing

entity does not inherently support a broadened prosecution bar. Instead, the Court will continue to

evaluate the needs of the Parties vis-à-vis a protective order on a case-by-case basis. On the facts



                                                 6
 Case 2:18-cv-00330-JRG Document 36 Filed 01/24/19 Page 7 of 7 PageID #: 294



presented here, however, the Court finds that such a bar is unnecessary and ACCEPTS Plaintiff’s

proposed language.

                                   III.   CONCLUSION

       The Court ORDERS and APPROVES of the Parties Proposed Protective Order, with

amendments as follows:

             The Court STRIKES the language in Section I.H.2.a relating to the landline phone.
  .
             The Court STRIKES the language in Section I.H.2.c relating to alleged breach of
              copying source code into notes

             The Court AMENDS Defendants’ language in Section I.H.2.d, increasing the
              printed source code limit from 250 pages to 400 pages.

             The Court AMENDS the Parties’ language in Section II.A to include a 2-year
              prosecution bar.

             The Court STRIKES Defendants’ language in Section II.C relating to the
              acquisition bar.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 24th day of January, 2019.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE




                                              7
